Citation Nr: 0826705	
Decision Date: 08/07/08    Archive Date: 08/18/08

DOCKET NO.  03-20 540	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for residuals of a back 
injury.

2.  Entitlement to service connection for a bilateral leg 
disorder including the knees.

3.  Entitlement to service connection for swelling of the 
feet and ankles.

4.  Entitlement to service connection for a strain of the 
chest muscle.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel

INTRODUCTION

The veteran in this case served on active duty from June 1956 
to June 1958 and was a member of the Texas Army National 
Guard until February 1995, when he was transferred to the 
retired reserve of the United States Army.  He was retired 
from the United States Army in October 1997.  He had a period 
of active duty for training from July 30 to August 13, 1983, 
but no other periods of inactive duty training or active duty 
for training have been verified.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2002 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in North Little Rock, Arkansas.  The Board remanded this 
case in July 2004.  


FINDINGS OF FACT

1.  The veteran's claimed residuals of a back injury have not 
been shown to be causally related to any period of active 
duty for training during which he was disabled from a disease 
or injury incurred or aggravated in the line of duty, or any 
period of inactive duty training during which he was disabled 
from an injury incurred or aggravated in the line of duty.

2.  The veteran's claimed bilateral leg disorder, including 
the knees, has not been shown to be causally related to any 
period of active duty for training during which he was 
disabled from a disease or injury incurred or aggravated in 
the line of duty, or any period of inactive duty training 
during which he was disabled from an injury incurred or 
aggravated in the line of duty.

3.  The veteran's claimed swelling of the feet and ankles 
have not been shown to be causally related to any period of 
active duty for training during which he was disabled from a 
disease or injury incurred or aggravated in the line of duty, 
or any period of inactive duty training during which he was 
disabled from an injury incurred or aggravated in the line of 
duty or from an acute myocardial infarction, a cardiac 
arrest, or a cerebrovascular accident which occurred during 
such training.

4.  The veteran has not been shown to have a current and 
chronic disability of the chest muscle.


CONCLUSIONS OF LAW

1.  Residuals of a back injury were not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 101, 1110, 1112, 1113, 
1131, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.1, 3.6, 3.159, 3.303, 3.307, 3.309 (2007).

2.  A bilateral leg disorder including the knees was not 
incurred in or aggravated by service.  38 U.S.C.A. §§ 101, 
1110, 1112, 1113, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.1, 3.6, 3.159, 3.303, 3.307, 3.309 
(2007).

3.  Swelling of the feet and ankles was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 101, 1110, 1112, 1113, 
1131, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.1, 3.6, 3.159, 3.303, 3.307, 3.309 (2007).

4.  A strain of the chest muscle was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 101, 1110, 1131, 5103, 
5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.1, 3.6, 
3.159, 3.303 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Applicable laws and regulations

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service 
connection requires competent evidence showing: (1) the 
existence of a present disability; (2) in-service incurrence 
or aggravation of a disease or injury; and (3) a causal 
relationship between the present disability and the disease 
or injury incurred or aggravated during service.  Shedden v. 
Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also 
Caluza v. Brown, 7 Vet. App. 498 (1995). For the showing of 
chronic disease in service, there is required a combination 
of manifestations sufficient to identify the disease entity 
and sufficient observation to establish chronicity at the 
time.  If chronicity in service is not established, a showing 
of continuity of symptoms after discharge is required to 
support the claim.  38 C.F.R. § 3.303(b).  Service connection 
may also be granted for any disease diagnosed after discharge 
when all of the evidence establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

Also, certain chronic diseases, including arthritis, organic 
neurological disorders, and cardiovascular diseases, may be 
presumed to have been incurred during service if manifested 
to a compensable degree within one year of separation from 
active military service.  38 U.S.C.A. §§ 1112, 1113, 1137; 38 
C.F.R. §§ 3.307, 3.309.

For service connection purposes, the term "veteran" means a 
person who served in the active military, naval, or air 
service and who was discharged or released therefrom under 
conditions other than dishonorable.  38 U.S.C.A. § 101(2); 38 
C.F.R. § 3.1(d).  

The term "active military, naval, or air service" includes 
active duty, any period of active duty for training during 
which the individual concerned was disabled or died from a 
disease or injury incurred or aggravated in the line of duty, 
and any period of inactive duty training during which the 
individual concerned was disabled or died from an injury 
incurred or aggravated in the line of duty or from an acute 
myocardial infarction, a cardiac arrest, or a cerebrovascular 
accident which occurred during such training.  38 U.S.C.A. § 
101(24); 38 C.F.R. § 3.6(a).  

38 U.S.C.A. § 101(24) makes a clear distinction between those 
who have served on active duty from training, as well as 
those who have served on inactive duty training.  Paulson v. 
Brown, 7 Vet. App. 466, 470 (1995).

II.  Residuals of a back injury, a bilateral leg disorder 
including the knees, and swelling of the feet and ankles

As indicated in his Notice of Disagreement, received in 
September 2002, the veteran has asserted that service 
connection is warranted for his claimed disorders because he 
was treated for all of these disorders while in the National 
Guard.

The Board has reviewed all of the veteran's military records.  
In July 1988, he was treated at a military facility for tight 
edematous feet for two days.  The examiner noted a short 
history of hypertension, and blood pressure was elevated to 
130/100.  An examination revealed bilateral pitting edema to 
the mid-tibia and bilateral positive pedal pulses.  An 
assessment/diagnosis of hypertension with early congestive 
heart failure was rendered.  A DA Form 689 (Individual Sick 
Slip) from July 1988, signed by a medical officer, contains a 
notation of "feet swollen," and the medical officer noted 
mild hypertension and ankles with pitting edema.  The medical 
examiner did indicate that this finding was "in line of 
duty," and the veteran was returned to duty; this record, 
however, does not indicate either a specific injury, 
myocardial infarction, or cardiac arrest, or the nature of 
"duty" (i.e., active duty for training, or inactive duty 
training).

Several military records from January 1992 indicate an 
assessment of early congestive heart failure, which was noted 
to respond well to treatment.  A DA Form 689 from this month 
indicates shortness of breath, with no specification as to 
whether this was in the line of duty.

A VA hospital report from March 1992 contains a diagnosis of 
probable congestive heart failure symptoms, and the veteran 
reported lower extremity weakness with his legs giving out.

The claims file contains a July 1993 note from a chiropractor 
authorizing his absence from "PT due to back injuries."

A March 1994 Army National Guard examination report indicates 
that the veteran had reduced deep tendon reflexes of the 
lower extremities bilaterally.  In an accompanying Report of 
Medical History, he noted that he walked with a cane due to 
pain and that he had paresthesias bilaterally.

A VA treatment record from October 2002 indicates that the 
veteran was treated for bilateral pain in the legs, with the 
right leg worse, for eight years.  X-rays of the lumbar spine 
from August 2004 revealed a narrowed disc at L4-L5 with 
slight spondylolisthesis of L4, while bilateral knee x-rays 
were within normal limits.  A CT scan of the lumbar spine 
revealed spondylosis of the lumbosacral spine.  An MRI of the 
left knee from September 2004 showed diffuse thinning of 
articular cartilage, including posterior patellar cartilage; 
minimally prominent fluid signal within the joint; and a 
central signal within the posterior horn of the medial and 
lateral meniscus, appearing slightly more prominent within 
the lateral meniscus and with no definite tear.  A right knee 
MRI from the same date revealed a central signal within the 
posterior horn of the medial meniscus as well as the anterior 
and posterior horns of the lateral meniscus, with no definite 
tear; diffuse thinning of articular cartilage suggested; and 
minimal fluid signal within the joint.

In August 2004, the veteran underwent a VA muscles 
examination.  The examiner reviewed the claims file and noted 
the veteran's past treatment for cardiovascular symptoms, 
particularly in 1992.  During the examination, the veteran 
denied ever suffering an injury specifically to the back in 
the civilian world or while on active duty or in the National 
Guard, but he reported experiencing weakness, numbness, and 
tingling in the lower legs around 1992.  He also described 
problems with both knees since 1992.  

Following a physical examination, the examiner rendered 
diagnoses of lumbar strain with radicular symptoms since 
1992; right and left knee strain with chronic pain, 
stiffness, and weakness, requiring a cane since 1993; and an 
ankle and feet condition by the veteran's history correlating 
with the onset of hypertension with congestive heart failure 
documented during an emergency room visit while on duty with 
the National Guard in July 1988.  The examiner noted that it 
appeared that the veteran did have medical conditions which 
"have their onset while he was in the Reserves and he 
received medical treatment for these conditions."  
Accordingly, the examiner opined that it was at least as 
likely as not that multiple disorders, including lumbar 
strain with radicular symptoms, right and left knee strain, 
and ankle and feet condition "which correlate[s] with 
congestive heart failure and hypertension" represented 
diagnoses "which resulted during the veteran's Military 
training."  The examiner further indicated that this was 
supported by the fact that the veteran received medical 
attention or had at some point during his career an 
examination documenting these findings, "but at times did 
not fully addressed [sic] why he had these findings."  The 
examiner conceded that there was difficulty in determining 
actually what was the veteran's active duty time; however, if 
he had been eligible to receive medical treatment from the 
military in 1988 and 1992 while participating in the 
reserves, this was "likely consistent with active duty 
time" if the veteran was eligible to receive medical 
treatment from the military in 1988 and 1992.  

As noted above, at the time of the July 2004 Board remand, 
the claims file contained no confirmation of any periods of 
inactive duty training or active duty for training, other 
than the period from July 30 to August 13, 1983.  
Accordingly, the Board requested that the RO attempt to 
obtain verification of the veteran's periods of inactive duty 
training, active duty for training, and active duty with the 
Texas National Guard.  The Board noted that efforts to obtain 
such records would need to be continued until the RO 
concluded that further efforts to obtain such records would 
be futile or that such records do not exist, in which case 
the veteran was to be notified.  

In this regard, the Board notes that, in cases involving 
records in the custody of a Federal department or agency, VA 
will make as many requests as are necessary to obtain 
relevant records from a Federal department or agency.  This 
category includes military records.  VA will end its efforts 
to obtain records from a Federal department or agency only if 
VA concludes that the records sought do not exist or that 
further efforts to obtain those records would be futile.  
Cases in which VA may conclude that no further efforts are 
required include those in which the Federal department or 
agency advises VA that the requested records do not exist or 
the custodian does not have them.  38 C.F.R. § 3.159(c)(2).  

In August 2004, following a July 2004 Appeals Management 
Center (AMC) inquiry, the Adjutant General of the Texas Army 
National Guard forwarded an order showing that the veteran 
was discharged to the Retired Reserve in January 2005 and a 
retirement points statement.  While this statement indicates 
the total career points and points for retirement pay for 
each year, the statement does not contain information about 
the specific dates of any inactive duty training, active duty 
for training, or active duty with the Texas National Guard.  

In June 2005, the AMC made a similar request for service 
information and records to the State Adjutant General in St. 
Paul, Minnesota.  In the same month, however, the AMC was 
notified that there was no record of the veteran ever serving 
with the Minnesota Army National Guard.  

A computer inquiry, dated in December 2005, reflects that the 
veteran served in the Army National Guard with the rank of 
corporal from January 1968 to January 1995 and in the Reserve 
from January 1995 to October 1997, but no further information 
was provided.

Also, in December 2005, the AMC made a second request for 
service information and records, including dates of inactive 
duty training, active duty for training, and active duty, to 
the Adjutant General of the Texas Army National Guard.  The 
AMC notified the veteran of this inquiry on the same date.  
In the same month, the Adjutant General of the Texas Army 
National Guard responded by resending a copy of the veteran's 
retirement points statement and noting that "[r]ecords" 
were forwarded to St. Louis (e.g., the National Personnel 
Records Center (NPRC)) in March 1996.

A September 2006 Request for Information indicates that the 
NPRC had been contacted for line of duty information for 
"any reason" from 1991 to 1992, but the AMC was informed 
that the document or information requested was not a matter 
of record.  

In an April 2007 letter, the AMC notified the veteran that 
his previous guard unit and the archives in St. Louis did not 
have any line of duty determinations, and he was requested to 
submit any line of duty determinations from 1991 to 1992.

In September 2007, the AMC made a third request to the 
Adjutant General in Austin, Texas for service records and 
information.  The veteran was simultaneously notified of this 
request.  In the same month, the Adjutant General sent a 
further copy of the veteran's retirement points statement but 
noted that, due to a computer storage failure, no other 
records were available.  

Accordingly, in the April 2008 Supplemental Statement of the 
Case, the AMC set forth a chronology indicating the negative 
responses from his previous guard unit and the archives in 
St. Louis and separately indicated there was no line of duty 
determination for his claimed back and leg disorders.  The 
veteran was allowed 60 days to respond to this issuance.

Given the extensive AMC development, the Board finds that 
sufficient steps have been taken to obtain documentation as 
to specific dates of any inactive duty training, active duty 
for training, and active duty with the Texas National Guard.  
Any additional efforts to obtain such records and/or 
information would be futile.  The result is that there is no 
verification dates of inactive duty training, active duty for 
training, or active duty with the Texas National Guard 
subsequent to 1983.

The Board is aware that the VA examiner from August 2004 
related the veteran's claimed disorders back injury, 
bilateral knee strain, and ankle and feet condition to his 
period of service in the reserves.  At the same time, the 
examiner acknowledged difficulty in determining the veteran's 
active duty time.  The criteria of 38 U.S.C.A. § 101(24) and 
38 C.F.R. § 3.6(a) clearly specify that the term "active 
military, naval, or air service" encompasses only a period 
of active duty for training during which the individual 
concerned was disabled or died from a disease or injury 
incurred or aggravated in the line of duty, and any period of 
inactive duty training during which the individual concerned 
was disabled or died from an injury incurred or aggravated in 
the line of duty or (in regard to the cardiovascular 
complaints) from an acute myocardial infarction, a cardiac 
arrest, or a cerebrovascular accident which occurred during 
such training.  These provisions do not allow for service 
connection in instances where a disease or injury has been 
shown only to have been incurred or aggravated during the 
same general time frame, as here.  The Board is unable to 
make the determination that any of these disorders resulted 
from an disease or injury incurred or aggravated during a 
period of active duty for training or an injury incurred or 
aggravated during a period of inactive duty training because 
there has been no corroboration of the exact dates of such 
periods during the time frame when the veteran has alleged 
that those disabilities arose.

Currently, the only other evidence of record supporting the 
veteran's claims is his own lay opinion.  The veteran, 
however, has not been shown to possess the requisite medical 
training or credentials needed to render a diagnosis or a 
competent opinion as to medical causation.  Accordingly, his 
lay opinion does not constitute medical evidence and lacks 
probative value.  See Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1992); see also Routen v. Brown, 10 Vet. App. 183, 
186 (1997), aff'd, 142 F.3d 1434 (Fed. Cir. 1988); YT v. 
Brown, 9 Vet. App. 195, 201 (1996). 

Overall, the preponderance of the evidence is against the 
veteran's claims for service connection for residuals of a 
back injury, a bilateral leg disorder including the knees, 
and swelling of the feet and ankles, and these claims must be 
denied.  In reaching this determination, the Board 
acknowledges that VA is statutorily required to resolve the 
benefit of the doubt in favor of the veteran when there is an 
approximate balance of positive and negative evidence 
regarding the merits of an outstanding issue.  That doctrine, 
however, is not applicable in this case because the 
preponderance of the evidence is against the veteran's 
claims.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); 
38 U.S.C.A. § 5107(b).

III.  Strain of the chest muscle

In July 1983, the veteran was treated for complaints of chest 
pains after moving a trailer while preparing the mess 
equipment for annual training at North Fort Hood, Texas.  
Upon arrival at North Fort Hood, the condition seemed to 
worsen.  The assessment/diagnosis was bilateral pectoralis 
muscle strain.  The veteran was treated at Darnall Army 
Hospital in Fort Hood and was placed on light duty for three 
days.  In August 1983, he was returned to the dispensary at 
111th Medical Battalion, North Fort Hood, where he was 
treated and released to duty.  A DA Form 2173 (Statement of 
Medical Examination and Duty Status) from the same month 
confirms that the veteran participated in training from July 
30 to August 13 of 1983, that the injury of pulled muscles in 
the chest area was incurred in the line of duty, and that he 
was on active duty for training.

VA records from October 2002 reflect that the veteran 
reported chest pain on several occasions.

During his August 2004 VA examination, the veteran reported 
intermittent episodes of current chest pain, but this was 
described as associated with episodes of coughing and cold.  
The examiner noted the veteran's current diagnoses of chronic 
obstructive pulmonary disease (COPD) and congestive heart 
failure.  Upon examination, there was no evidence of 
deformity, effusion, erythema, or warmth of the chest.  The 
examiner rendered a diagnosis of bilateral pectoralis muscle 
strain in 1983 but noted that "[t]his has subsequently 
resolved without residual."

The Board is aware that the veteran was treated for a strain 
of the chest muscle during a period of active duty for 
training.  Given the findings of the August 2004 VA 
examination and the absence of evidence linking chest pain to 
a current muscle disorder, however, the Board must conclude 
that there is no current and chronic disability of the chest 
muscle, let alone one causally related to a period of active 
duty for training.  

Again, the veteran has not been shown to possess the 
requisite medical training or credentials needed to render a 
diagnosis.  Accordingly, his lay opinion does not constitute 
medical evidence and lacks probative value.  See Espiritu v. 
Derwinski, 2 Vet. App. at 494-95.

Overall, the preponderance of the evidence is against the 
veteran's claim for service connection for a strain of the 
chest muscle, and this claim must be denied.  Again, 38 
U.S.C.A. § 5107(b) is not applicable in this case because the 
preponderance of the evidence is against the veteran's claim.  
See Gilbert v. Derwinski, 1 Vet. App. at 55.

IV.  Duties to notify and assist

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical evidence or lay evidence that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  In accordance with 38 C.F.R. § 
3.159(b)(1), proper notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide.  Notice 
should be provided to a claimant before the initial 
unfavorable decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  Any error in notification should be 
presumed prejudicial, and VA has the burden of rebutting this 
presumption.  Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 
2007).

38 C.F.R. § 3.159 has been revised in part recently.  These 
revisions are effective as of May 30, 2008.  73 Fed. Reg. 
23,353-23,356 (April 30, 2008).  The final rule, among other 
changes, removes the third sentence of 38 C.F.R. § 
3.159(b)(1), which had stated that VA will request the 
claimant to provide any evidence in his or her possession 
that pertains to the claim.  

In the present case, the veteran was notified of the 
information and evidence needed to substantiate and complete 
his claims in letters issued in April 2001 and July 2004.  As 
the veteran's claims are being denied in this decision, there 
is no prejudice to him from any deficiencies of notification 
in terms of informing him of VA's practices in assigning 
disability evaluations and effective dates for those 
evaluations.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).


In addition, VA has fulfilled its duty to assist in obtaining 
identified and available evidence needed to substantiate a 
claim.  Sufficient efforts have been made to obtain the 
veteran's service and post-service medical records.  As noted 
in detail above, the AMC also made extensive but ultimately 
unsuccessful efforts to verify the veteran's complete dates 
of inactive duty training, active duty for training, and 
active duty.  Additionally, he was afforded a comprehensive 
VA examination in August 2004.

Overall, there is no evidence of any VA error in notifying or 
assisting the veteran that reasonably affects the fairness of 
this adjudication.


ORDER

Entitlement to service connection for residuals of a back 
injury is denied.

Entitlement to service connection for a bilateral leg 
disorder including the knees is denied.

Entitlement to service connection for swelling of the feet 
and ankles is denied.

Entitlement to service connection for a strain of the chest 
muscle is denied.



____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


